          Case 3:20-cv-00572-SDD-RLB                  Document 7         10/26/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA


CORY STOKES, ET AL.                                                           CIVIL ACTION

VERSUS
                                                                              NO. 20-572-SDD-RLB
LLOYD MCBRIDE, ET AL.


                                                   ORDER

        On September 24, 2020, the Court issued an Order (R. Doc. 4) instructing plaintiff to file

an amended complaint providing citizenship of defendants State Farm Mutual Automobile

Insurance Company and The Hartford. A review of the record indicates that an amended

complaint has not been filed. Therefore,

        IT IS ORDERED that, pursuant to 28 U.S.C. §1653, on or before November 6, 2020,

the plaintiff shall file an amended complaint providing the citizenship of defendants State Farm

Mutual Automobile Insurance Company and The Hartford, by setting forth the following

citizenship particulars required to sustain federal diversity jurisdiction:

        A party invoking diversity jurisdiction must allege both the state of incorporation and
        principal place of business1 of each corporate party. See, e.g., Illinois Central   Gulf
                                                      th
        Railroad Co. v. Pargas, Inc., 706 F.2d 633 (5 Cir. 1983). The state of incorporation
        and principal place of business of State Farm Mutual Automobile Insurance Company
        and The Hartford are not provided.




1
  The phrase “principal place of business” in §1332(c)(1) refers to the place where a corporation’s high
level officers direct, control, and coordinate the corporation’s activities, i.e., its “nerve center,” which will
typically be found at its corporate headquarters. Hertz Corp. v. Friend, 130 S.Ct. 1181, 175 L.Ed.2d 1029
(2010)
         Case 3:20-cv-00572-SDD-RLB             Document 7       10/26/20 Page 2 of 2




       Failure to file an amended complaint may result in an Order to Show Cause being issued

or a recommendation that this matter be dismissed for failure to establish jurisdiction.

       Signed in Baton Rouge, Louisiana, on October 26, 2020.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE
